Citation Nr: 0739780	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the RO decided 
17 separate issues in the December 2004 decision, and that 
the veteran has appealed only the denial of entitlement to 
individual unemployability benefits.


FINDING OF FACT

The veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

.The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) VA must specifically request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
an initial unfavorable agency of original jurisdiction 
decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

A VCAA-compliant notice letter was sent to the veteran in 
October 2004.  The letter was timely, that is, it preceded 
the initial decision by the agency of original jurisdiction 
on the veteran's claim for TDIU, and it fulfilled the other 
requirements set forth in the preceding paragraph.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when either is necessary to 
make a decision on a claim, as defined by law.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The veteran had VA medical examinations in August 
2004, before the December 2004 RO decision on appeal.  The 
veteran's VA and private medical treatment records have been 
obtained to the extent available.  There is no indication in 
the record that any additional evidence relevant to the 
veteran's claim is available but is not part of the claims 
file.  Id.  The current record medical evidence is adequate 
for purposes of the Board's decision of the appeal of the RO 
decision of the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra; 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The Merits of the Claims

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation due 
to service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when any impairment of mind or body is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the VA Schedule for Rating Disabilities.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned when the schedular rating is less than total and 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability.  If there is only one disability, it 
shall be ratable at 60 percent or more before a total 
disability rating can apply.  If there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The veteran in this case is service connected for the 
following conditions:  mood disorder associated with diabetes 
mellitus Type II and knee disabilities, rated as 30 percent 
disabling; dermatosis sicca associated with diabetes mellitus 
Type II, rated as 30 percent disabling; diabetes mellitus 
Type II, rated as 20 percent disabling; right knee sprain, 
rated as 20 percent disabling; left knee sprain with small 
joint effusion, rated as 20 percent disabling; peripheral 
neuropathy in each of the four extremities associated with 
diabetes mellitus Type II, each separately rated as 10 
percent disabling; and erectile dysfunction associated with 
diabetes mellitus Type II, rated as noncompensible but 
establishing entitlement to special monthly compensation.  
The veteran's overall combined disability rating is 90 
percent.  See 38 C.F.R. § 4.25.

The veteran's schedular ratings do not meet the criteria set 
forth in 38 C.F.R. § 4.16(a) for an award of TDIU.  
Nonetheless, his claim for a total rating may be considered 
on an extra-schedular basis under 38 C.F.R. § 4.16(b).  
Although the Board may not assign an extra-schedular rating 
in the first instance, the Board may decide whether or not a 
remand for consideration of an extra-schedular rating is 
needed.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
see also VAOGCPREC 6-96.

The medical and other evidence of record does not show that 
the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-
connected disabilities.  See 38 C.F.R. § 4.16(b); Van Hoose, 
supra.  The evidence shows that the veteran has non-service-
connected health conditions including obesity, hypertension, 
coronary artery disease with pacemaker, peripheral vascular 
disease, back pain, sleep apnea, reflux esophagitis, history 
of testicular cancer, and cigarette smoking.

The record medical evidence shows the veteran was diagnosed 
with high blood pressure in approximately 1986, and that his 
pacemaker was first inserted in December 1989 after a 
cardiac arrest.  See January 1996 medical report, Dr. C.  
Medical records show that in 1991, an orthopedic surgeon 
told the veteran that his excess weight had worn out his 
right hip.  The records also show that the veteran said he 
had worked for Coors as a truck driver after his military 
service until he went on disability retirement in 1992 after 
an on-the-job fall that injured his back.  See January 2003 
VA PTSD examination report; October 2004 VA medical 
examination report.

The history recorded in a June 1992 private medical record 
shows the veteran complained of not being able to get a job 
anywhere because of his back problem and his pacemaker.  An 
August 1994 private medical record notes the veteran 
reporting that he had no motivation to do anything; that he 
had no education and could not read so he felt he was not 
trainable in any trade school; and that he was not motivated 
to learn to read although he'd had opportunities to learn to 
read in the past.  A January 1996 private medical record 
shows that the veteran was receiving disability benefits 
from his employer, Coors, for his back condition, and states 
that Coors would pay for any treatments related to the 
veteran's back problems.

The record evidence includes a January 2005 brief letter 
written by the veteran's private physician who states that 
the veteran is totally and permanently disabled from his 
multiple medical problems which may be service connected.  
The private physician does not provide a full list of all 
the veteran's medical problems or a discussion of any of the 
problems, and does not indicate that the physician reviewed 
the veteran's VA claims file or is aware of which 
disabilities are service connected.  The Board finds that 
this opinion from the veteran's private physician is 
inadequate to establish whether the veteran is unable to 
obtain and/or maintain substantially gainful employment due 
to his service-connected disabilities or due to his non-
service-connected disabilities, or due to some combination 
of both.  See 38 C.F.R. § 4.16(b); Van Hoose, supra; see 
also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  The Board 
cannot rely on the speculative and unsupported medical 
opinion of the veteran's private physician.

The Board finds more probative than the brief 2005 medical 
opinion letter the abundant medical evidence that discusses 
the veteran's unemployment resulting from his non-service-
connected back problems and his lack of motivation to seek 
employment due to his inability to read.  The veteran's 
retirement on disability from his post-military employer, 
Coors, due to a job-related back injury is evidence that his 
ability to be gainfully employed is primarily a result of 
this non-service-connected condition.  The facts that the 
veteran finds it difficult to seek employment due to his 
inability to read and has had difficulty getting a job 
because of his back problem and his pacemaker are not 
sufficient to establish entitlement to VA unemployability 
benefits.  See Van Hoose, supra.  This is particularly so 
when no medical evidence conclusively links the veteran's 
service-connected disabilities to any diminished ability to 
be gainfully employed.

The Board concludes that the record does not reflect any 
factor that makes the veteran's case other than what might 
be expected for someone with the veteran's medical history.  
See Van Hoose, supra.  The Board finds that a remand for 
consideration of TDIU on an extra-schedular basis is not 
needed.  See Bagwell, supra; VAOGCPREC 6-96. 

After a thorough review of all the evidence of record and for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the Board's conclusion that the 
veteran's service-connected disabilities are not so severe 
that they preclude substantially gainful employment.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an award of TDIU, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


